Exhibit 10.2

SECOND AMENDMENT TO AGREEMENT OF SALE AND PURCHASE

THIS SECOND AMENDMENT TO AGREEMENT OF SALE AND PURCHASE (this “Amendment”) is
made and entered into as of this 21st day of August, 2009 by and between
Greenville Hospital System, a political subdivision organized under the laws of
South Carolina and Board of Trustees of Greenville Hospital System (aka, The
Board of Trustees of The Greenville Hospital System) (collectively, “GHS”),
Greenville Health Corporation, Inc. (“GHC”), a South Carolina corporation and
GHC Health Resources, Inc. (“GHR”), a South Carolina corporation, all having an
address at 701 Grove Road, Greenville, SC 29605 (collectively the “Seller”), and
HTA — Greenville, LLC, a Delaware limited liability company, having an address
at 16427 N. Scottsdale Road, Suite 440, Scottsdale, Arizona 85254 (“Buyer”).
Seller and Buyer are each individually referred to herein as a “Party” and
collectively as the “Parties”.

R E C I T A L S:

A. Seller and Buyer entered into that certain Agreement of Sale and Purchase as
of July 15, 2009 (as amended by that certain First Amendment to Agreement of
Sale and Purchase, executed by Buyer and Seller as of August 14, 2009, the
“Agreement of Sale”).

B. Seller and Buyer desire to enter into this Amendment as described herein.

NOW, THEREFORE, in consideration of the terms, conditions and covenants
contained herein, and of other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Seller and Buyer agree as follows:

1. Satisfaction of Due Diligence. Pursuant to this Amendment, Buyer hereby
confirms, and Seller agrees, that Buyer has satisfied its due diligence review,
subject to the following:

a. Title and Survey. All of Buyer’s rights, as more particularly set forth in
Section 5 of the Agreement of Sale, with respect to review and objection of any
title and survey matters with respect to the Properties.

b. Geotechnical Confirmation. Confirmation and approval of Buyer’s ongoing
geotechnical review and examination of the Properties.

c. Board Approval. Final approval of the transaction contemplated by the
Agreement of Sale by the Board of Directors of Buyer.

d. Third Amendment to Agreement of Sale. Execution by Buyer and Seller of the
Third Amendment to Agreement of Purchase and Sale, a form of which has been
previously sent to and approved by Seller’s counsel.

The Parties hereby agree that the Due Diligence Period shall be deemed extended
as set forth herein, and Buyer shall have until 5:00 p.m. (Pacific Time) on
Wednesday, August 26 to complete and approve each of the foregoing items (except
with respect to item (a) above which shall remain subject to the time periods
set forth in Section 5 of the Agreement of Sale).

2. Settlement. The first sentence of Section 3(a) of the Agreement of Sale is
hereby deleted in its entirety and replaced with the following:

(a) Settlement. The payment of the balance of the Purchase Price, the transfer
of title to the Property, and the satisfaction of all other terms and conditions
of this Agreement (“Settlement”) shall occur on September 4, 2009 (the “Closing
Date”) or on such earlier date as Buyer and Seller may mutually agree, at the
offices of Haynsworth Sinkler Boyd, P.A. at 10:00 a.m. (the “Closing Office”)
with a representative from Parker Poe Adams & Bernstein, LLP (“Buyer’s Local
Counsel”) and/or Cox, Castle & Nicholson, LLP (“Buyer’s Counsel”) present at the
Closing Office, consistent with the terms, conditions and requirements of this
Agreement.

3. Due Diligence Amendment. During its Due Diligence Period Buyer has identified
and provided Seller with notice of a number of items (“Items”) set forth in
Exhibit A which Buyer has determined, through Due Diligence, need to be
addressed and either replaced or repaired.

In that regard, Buyer and Seller agree as follows: (1) Seller agrees to pay for
repairing and/or replacing the roofs of the buildings as set forth on Exhibit A;
and (2) Buyer and Seller will mutually agree within six (6) months of Settlement
on whether and/or when the repair or replacement of the remaining Items will be
performed; Seller will pay the cost of agreed upon Items.

The parties further agree that they will work cooperatively together to
coordinate a repair/replacement program for the agreed upon Items so that such
Items are timely and properly dealt with.

4. Reaffirmation. Except as modified by this Amendment, Seller and Buyer hereby
reaffirm all terms, covenants and conditions contained in the Agreement of Sale.
The Parties agree that except as modified herein, all other terms of the
Agreement of Sale shall remain in full force and effect. In the event of any
conflict between the provisions of this Amendment and the provisions of the
Agreement of Sale, the provisions of this Amendment shall control. Whether or
not specifically amended by this Amendment, all of the terms and provisions of
the Agreement of Sale are hereby amended to the extent necessary to give effect
to the purpose and intent of this Amendment.

5. Counterparts. This Amendment may be executed in several counterparts, each of
which shall be deemed an original, and all of such counterparts together shall
constitute one and the same instrument.

6. Distribution. Counterparts to this Amendment may be executed and delivered by
facsimile or other electronic transmission, and for purposes of this Amendment,
signatures so transmitted shall be deemed to be original signatures.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the day,
month and year first written above.

SELLER:

GREENVILLE HOSPITAL SYSTEM,
a political subdivision organized under the laws of South Carolina

By: /s/ Susan J. Bichel
Name: Susan J. Bichel
Title: Vice President and CFO


BOARD OF TRUSTEES OF GREENVILLE HOSPITAL SYSTEM (aka THE BOARD OF TRUSTEES OF
THE GREENVILLE HOSPITAL SYSTEM)

By: /s/ Susan J. Bichel
Name: Susan J. Bichel
Title: Vice President and CFO


GREENVILLE HEALTH CORPORATION


a South Carolina corporation

By: /s/ Susan J. Bichel
Name: Susan J. Bichel
Title: Secretary/Treasurer


GHC HEALTH RESOURCES, INC.,


a South Carolina corporation

By: /s/ Susan J. Bichel
Name: Susan J. Bichel
Title: Secretary/Treasurer


BUYER:

HTA – GREENVILLE, LLC,


a Delaware limited liability company

By: /s/ Scott D. Peters
Name:
Title:       


2